Citation Nr: 1038415	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  10-10 139	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for type II diabetes mellitus, 
to include as due to herbicide exposure.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from April 1966 to April 1969.  
He is seeking service connection for diabetes mellitus, type II.  
The Veteran alleges that his diabetes mellitus is the result of 
herbicide exposure.  The Veteran did not serve in the Republic of 
Vietnam as required to be the beneficiary of the presumptive 
service connection provisions of 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2010).  This is confirmed by his service personnel 
records and by the Veteran's own admission.  

The Veteran alleges that he had herbicide exposure as a result of 
the shipment of Agent Orange through the United States military 
facility at Subic Bay, Philippines.  The Veteran was stationed 
there from April 1967 to October 1968.  In particular, the 
Veteran has provided information of alleged shipments of Agent 
Orange by the government of New Zealand that were sent to Vietnam 
via Subic Bay.  (The information is by way of an internet article 
and not an official publication or report.)

The Veteran's military specialty was as a supply administrative 
man, manual account, 3041.  He also served as a supply 
administrative clerk during his tour of duty at Subic Bay as 
reflected on Record of Service page.

The AOJ attempted to corroborate the Veteran's allegation of 
herbicide exposure at Subic Bay by requesting confirmation of the 
use/storage of herbicides at Subic Bay from the Compensation and 
Pension (C&P) Service as allowed for by M21-1MR, IV.ii.2.C.10.n.  
The AOJ received a response in May 2009.  The C&P response noted 
that the Department of Defense (DoD) had not provided information 
of the presence of Agent Orange, by shipment or usage, at Subic 
Bay or in the Philippines.  Moreover, there was no information 
regarding the shipment of such chemicals by the government of New 
Zealand, especially in light of the fact that New Zealand was not 
involved in the Vietnam herbicide spraying operation.

Although the C&P Service could not corroborate the Veteran's 
allegation, it was recommended for the AOJ to follow the 
procedure listed in the M21-1MR, as referenced above.  This would 
involve sending a request for information to the Joint Services 
Records Research Center (JSRRC).  It was noted that the AOJ 
should provide the JSRRC with the Veteran's military unit, 
location, dates at the location, military occupation, and other 
relevant facts as shown by the Veteran's actual personnel 
records.  The cited M21-1MR provision provides this guidance for 
claims involving herbicide exposure in locations other than the 
Republic of Vietnam.

The AOJ did not conduct any additional development and denied the 
Veteran's claim in July 2009.  The AOJ relied on the C&P report 
of no evidence of storage or tactical use of herbicides in the 
Philippines in determining there was no presumptive exposure.

In light of the direction from the C&P report to seek a response 
from the JSRRC, and the provisions in the M21-1MR for developing 
a case such as the Veteran's, the case must be remanded for 
additional development.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
asked to provide as specific information as 
possible about his alleged exposure.  He 
should be asked if it was as a result of 
his handling of the shipments as part of 
his official duties, or whether it was 
incidental exposure as a result of his 
presence at Subic Bay.  In short, he must 
explain the details of his alleged 
exposure.

The Veteran should be asked to provide his 
specific unit at the time if it was other 
than Headquarters Company, Marine Barracks, 
Subic Bay, as recorded on his Record of 
Service.  He should also be asked to 
provide the specific dates on which he 
believes he was exposed.  

2.  Upon receipt of the above information, 
the AOJ should prepare a request to the 
JSRRC to indicate whether there is any 
evidence of the storage or usage of 
herbicides in the Philippines as alleged by 
the Veteran.

3.  After receiving the JSRRC response, the 
AOJ should undertake any other development 
deemed appropriate in light of the new 
information and/or evidence received.  
Thereafter, the AOJ should re-adjudicate 
the issue on appeal.  If the benefit sought 
is not granted, the Veteran should be 
furnished with a supplemental statement of 
the case (SSOC) and afforded an opportunity 
to respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

